         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 1 of 21



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

RODRIGO ARREOLA, as parent of Hector      *
Arreola, Deceased, and as Personal        *
Representative and Administrator of the   *
Estate of Hector Arreola, CONCEPCION      *
ARREOLA, as parent of Hector Arreola,     *
and S.A., minor child of Hector Arreola,  *
by next friend Jezreel Imee Custodio,     *
                                          *
        Plaintiffs,                       *
                                          *
v.                                        *           CASE NO. 4:19-cv-00005-CDL
                                          *
THE CONSOLIDATED GOVERNMENT               *
OF COLUMBUS, GEORGIA,                     *
OFFICER MICHAEL AGUILAR, in his           *
individual and official capacity, OFFICER *
BRIAN DUDLEY, in his individual and       *
official capacity, OFFICER AARON          *
EVRARD, in his individual and official    *
capacity, and COLUMBUS POLICE             *
DEPARTMENT CHIEF OF POLICE                *
RICHARD T. BOREN, in his individual and *
official capacity,                        *
                                          *
        Defendants.

                       DEFENDANTS’ ANSWER AND DEFENSES
                           TO PLAINTIFFS’ COMPLAINT

       Defendants the Consolidated Government of Columbus, Georgia, Officer Michael

Aguilar, in his individual and official capacity, Officer Brian Dudley, in his individual and

official capacity, Officer Aaron Evrard, in his individual and official capacity, and Columbus

Police Department Chief of Police Richard T. Boren, in his individual and official capacity

(“Defendants”), without waiving any defenses and expressly reserving all such defenses, file

their Answer and Defenses to Plaintiffs’ Complaint:
          Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 2 of 21



                                  ANSWER AND DEFENSES

        Defendants hereby state the following defenses. Defendants reserve the right to assert

other affirmative and additional defenses, and to otherwise supplement this Answer.

                                       FIRST DEFENSE

        The Complaint fails to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

        Defendants did not violate any rights guaranteed to Plaintiffs or Plaintiffs’ decedent

under the Constitution or laws of the United States or of the State of Georgia.

                                       THIRD DEFENSE

        Defendants cannot be liable under 42 U.S.C. § 1983 on the basis of respondeat superior,

and Plaintiffs’ alleged damages were not proximately caused by any official policy, practice,

custom, or directive of the CCG, or one whose acts or edicts may fairly be said to represent

official policy.

                                      FOURTH DEFENSE

        Plaintiffs’ federal-law claims against Defendants in their individual capacities are barred

by qualified immunity because they were performing objectively reasonable, discretionary acts

and did not violate any clearly established statutory or constitutional of which every reasonable

officer would have had fair notice.

                                       FIFTH DEFENSE

        Plaintiffs’ state-law claims against Defendants in their individual capacity are barred by

official immunity because their acts were carried out in the good faith performance of their

official, discretionary duties and without actual malice or actual intent to cause injury to

Plaintiffs.




                                                 2
          Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 3 of 21



                                       SIXTH DEFENSE

       Defendants assert the defense of sovereign immunity to the fullest extent allowed by law.

                                     SEVENTH DEFENSE

       Plaintiffs’ claims are barred or limited by the provisions of O.C.G.A. §§ 36-92-2 and 40-

6-6.

                                      EIGHTH DEFENSE

       Plaintiffs’ alleged injuries and damages were caused by the independent acts and

decisions of persons other than Defendants or those over whom Defendants had some legal right

of control.

                                       NINTH DEFENSE

       Plaintiffs’ alleged injuries and damages were caused by their own deliberate, criminal

conduct, and such criminal conduct supersedes any and all negligence or liability, if any, on the

part of Defendants.

                                       TENTH DEFENSE

       Plaintiffs’ alleged injuries and damages were directly and proximately caused by their

own contributory and comparative negligence and failure to exercise ordinary care.

                                    ELEVENTH DEFENSE

       If any of the Defendants were negligent in any manner, then Plaintiffs’ negligence

equaled or exceeded Defendants’ negligence, barring recovery.

                                     TWELFTH DEFENSE

       Plaintiffs’ claims for punitive damages fail as a matter of law.

                                   THIRTEENTH DEFENSE

       Plaintiffs’ claims are barred by the applicable statutes of limitations.




                                                 3
          Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 4 of 21



                                   FOURTEENTH DEFENSE

       Defendants raise each and every affirmative defense required to be pled by state and

federal law should said defenses become applicable as this action proceeds.               Defendants

specifically raise the defenses contained in Rule 8(c) of the Federal Rules of Civil Procedure.

                                  *       *       *       *       *

       Subject to the defenses set forth above, and without waiving any of them, Defendants

respond to the individually numbered paragraphs of the Complaint as follows:

                                        INTRODUCTION

                                                1.-3.

       Denied.

                                                  4.

       The allegations set forth in the first sentence of paragraph 4 are admitted to the extent that

the body camera recording speaks for itself. Defendants deny the allegations contained in the

second sentence of paragraph 4. Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in the last two sentences of paragraph 4.

                                                  5.

       In response to the allegations set forth in paragraph 5, Defendants admit that plaintiff is

asserting pendent state law claims and violation of the Georgia Constitution. Defendants deny

that Plaintiffs’ rights have been violated, that they have a viable cause of action, and that they are

entitled to the relief sought in the Complaint or any relief whatsoever based on the allegations

contained therein. Except as expressly responded to or qualified herein, the allegations of

paragraph 5 are denied.




                                                  4
          Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 5 of 21



                                JURISDICTION AND VENUE

                                                 6.

       Defendants admit that jurisdiction is proper in this court. Except as expressly responded

to or qualified herein, the allegations contained in paragraph 6 are denied.

                                                 7.

       Defendants admit that venue is proper in this court. Except as expressly responded to or

qualified herein, the allegations contained in paragraph 7 are denied.

                                                 8.

       In response to the allegations contained in paragraph 8, Defendants state that they do not

contest jurisdiction at this time except to the extent that their immunity defenses may be deemed

jurisdictional. Except as expressly responded to or qualified herein, the allegations set forth in

paragraph 8 are denied.

                                                 9.

       Admitted.

                                            PARTIES

                                                10.

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in first and second sentences of paragraph 10.           Defendants deny the

allegations contained in the third sentence of paragraph 10.

                                                11.

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 11.




                                                 5
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 6 of 21



                                               12.

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 12.

                                             13.-15.

       Admitted.

                                               16.

       In response to the allegations set forth in paragraph 16, Defendants admit that Chief

Boren is the Chief of Police for Consolidated Government of Columbus, Georgia. Except as

expressly responded to or qualified herein, the allegations set forth in paragraph 16 are denied in

the form alleged.

                                               17.

       With regard to the allegations set forth in the first sentence of paragraph 17, Defendants

admit that Defendant CCG is a consolidated government formed by consolidation of the City of

Columbus and the Muscogee County governmental bodies and that Defendant CCG is located in

this District and Division. Defendants deny the allegations contained in the second and third

sentences of paragraph 17. Defendants admit the allegations contained in the last sentence of

paragraph 17.

                                               18.

       In response to the allegations contained in paragraph 18, Defendants admit that

Defendants Aguilar, Dudley, and Evrard were employed by and were acting in their official

capacities as police officers with the Columbus Police Department on January 9, 2017, that

Defendant Boren was and is the Chief of Police for CCG and that he exercises authority subject




                                                6
          Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 7 of 21



to the laws of the State of Georgia and CCG. Except as expressly responded to or qualified

herein, the allegations set forth in the paragraph 18 are denied.

                                  FACTUAL ALLEGATIONS

                                                 19.

       Defendants’ responses to paragraphs 1 through 18 are incorporated herein by reference.

                                                 20.

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 20.

                                                 21.

       Admitted.

                                                 22.

       Admitted.

                                                 23.

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 23.

                                                 24.

       Admitted.

                                                 25.

       Defendants admit that each officer had a body cam attached to his body. Except as

expressly qualified herein, Defendants lack knowledge or information sufficient to form a belief

as to the truth of the allegations contained in paragraph 25.




                                                  7
          Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 8 of 21



                                                26.

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 26.

                                                27.

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 27.

                                                28.

       The allegations set forth in paragraph 28 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 28 are denied as pled.

                                                29.

       Answering the allegations contained in paragraph 29, Defendants admit that Arreola

acted strangely. Except as expressly responded to or qualified herein, Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations set forth in

paragraph 29.

                                                30.

       The allegations set forth in paragraph 30 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 30 are denied as pled.

                                                31.

       In response to the allegations contained in paragraph 31, Defendants admit that Arreola

denied mental illness and alcohol abuse but was incoherent and acting irrationally. Except as




                                                 8
          Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 9 of 21



expressly responded to or qualified herein, the allegations set forth in paragraph 31 are denied as

pled.

                                                 32.

        Admitted.

                                                 33.

        Answering the allegations contained in paragraph 33, Defendants admit that Arreola

questioned the identification of Officers Dudley and Aguilar. Except as expressly responded to

or qualified herein, the allegations set forth in paragraph 33 are denied as pled.

                                                 34.

        Defendants admit the allegations contained in the first sentence of paragraph 34. In

response to the allegations contained in second sentence of paragraph 34, Defendants admit that

Arreola was given legal commands to get out of the neighboring yard. Except as expressly

responded to or qualified herein, the allegations set forth in the second sentence of paragraph 34

are denied as pled.

                                                 35.

        The allegations set forth in paragraph 35 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 35 are denied as pled.

                                                 36.

        The allegations set forth in paragraph 36 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 36 are denied as pled.




                                                  9
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 10 of 21



                                                37.

       Admitted.

                                                38.

       The allegations set forth in paragraph 38 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 38 are denied as pled.

                                                39.

       Admitted.

                                                40.

       The allegations set forth in paragraph 40 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 40 are denied as pled.

                                                41.

       Admitted.

                                                42.

       The allegations set forth in paragraph 42 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 42 are denied as pled.

                                                43.

       The allegations set forth in paragraph 43 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 43 are denied as pled.




                                                10
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 11 of 21



                                                44.

       Admitted.

                                                45.

       The allegations set forth in paragraph 45 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 45 are denied as pled.

                                                46.

       The allegations set forth in paragraph 46 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 46 are denied as pled.

                                                47.

       Denied as pled.

                                                48.

       The allegations set forth in paragraph 48 are admitted to the extent that the body camera

recording speaks for itself. Except as expressly responded to or qualified herein, the allegations

set forth in paragraph 48 are denied as pled.

                                                49.

       The allegations set forth in paragraph 49 are admitted to the extent that the audio

recorded statement speaks for itself. Except as expressly responded to or qualified herein, the

allegations set forth in paragraph 49 are denied as pled

                                                50.

       Denied as pled.




                                                11
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 12 of 21



                                                51.

       In response to the allegations contained in paragraph 51, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 51 are denied as pled.

                                                52.

       In response to the allegations contained in paragraph 52, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 52 are denied.

                                                53.

       Denied as pled.

                                                54.

       In response to the allegations contained in paragraph 54, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 54 are denied as pled.

                                                55.

       In response to the allegations contained in paragraph 55, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 55 are denied as pled.

                                                56.

       In response to the allegations contained in paragraph 56, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 56 are denied as pled.




                                                12
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 13 of 21



                                                57.

       Denied as pled.

                                                58.

       In response to the allegations contained in paragraph 58, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 58 are denied as pled.

                                                59.

       In response to the allegations contained in paragraph 59, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 59 are denied as pled.

                                                60.

       In response to the allegations contained in paragraph 60, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 60 are denied as pled.

                                                61.

       Denied as pled.

                                                62.

       In response to the allegations contained in paragraph 62, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 62 are denied as pled.




                                                13
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 14 of 21



                                                63.

       In response to the allegations contained in paragraph 63, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 63 are denied as pled.

                                                64.

       In response to the allegations contained in paragraph 64, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 64 are denied as pled.

                                              65.-70.

       Denied.

                                                71.

       In response to the allegations contained in paragraph 71, Defendants state that the body

camera footage speaks for itself and therefore requires no response from Defendants. To the

extent a response may be required, the allegations set forth in paragraph 71 are denied as pled.

                                              72.-74.

       Denied.

                                                75.

       Denied as pled.

                                                76.

       Defendants deny the allegations set forth in paragraphs 76 as pled as they are an

incomplete description of police training. Further responding, Defendants state that they receive

relevant training through POST and annual in-service training on use of force and deadly force,

and defensive tactics.




                                                14
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 15 of 21



                                              77.

       Defendants deny the allegations set forth in paragraphs 77 as pled as they are an

incomplete description of police training. Further responding, Defendants state that they receive

relevant training through POST and annual in-service training on use of force and deadly force,

and defensive tactics.

                                              78.

       Defendants deny the allegations set forth in paragraphs 78 as pled as they are an

incomplete description of police training. Further responding, Defendants state that they receive

relevant training through POST and annual in-service training on use of force and deadly force,

and defensive tactics.

                                              79.

       Defendants deny the allegations set forth in paragraphs 79 as pled as they are an

incomplete description of police training. Further responding, Defendants state that they receive

relevant training through POST and annual in-service training on use of force and deadly force,

and defensive tactics.

                                              80.

       Defendants deny the allegations set forth in paragraphs 80 as pled as they are an

incomplete description of police training. Further responding, Defendants state that they receive

relevant training through POST and annual in-service training on use of force and deadly force,

and defensive tactics.

                                              81.

       Denied.




                                               15
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 16 of 21



                                                 82.

       Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 82.

                                               83.-88.

       Denied.


                                  THEORIES OF RECOVERY

                      COUNT ONE – FOURTH AMENDMENT CLAIM
                          Officers Aquilar, Evrard and Dudley
                                    (Excessive Force)

                                                 89.

       Defendants’ responses to paragraphs 1 through 88 are incorporated herein by reference.

                                                 90.

       In response to the allegations contained in paragraph 90, Defendants admit that

Defendants Aguilar, Dudley, and Evrard were employed by and were acting in their official

capacities as police officers with the Columbus Police Department on January 9, 2017.

Defendants specifically deny any allegations of misconduct. Except as expressly responded to or

qualified herein, the allegations set forth in the paragraph 90 are denied.

                                                 91.

       The allegations contained in paragraph 91 are statements of law which require no

response of the Defendants. To the extent a response is required, Defendants deny the allegations

of paragraph 91 are pled.

                                               92.-96.

       Denied.




                                                 16
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 17 of 21



                  COUNT TWO –FOURTEENTH AMENDMENT CLAIM
                          Officers Aguilar, Evrard and Dudley
                    (Deliberate Indifference to Serious Medical Need)

                                                 97.

     Defendants’ responses to paragraphs 1 through 96 are incorporated herein by reference.

                                                 98.

       In response to the allegations contained in paragraph 98, Defendants admit that

Defendants Aguilar, Dudley, and Evrard were employed by and were acting in their official

capacities as police officers with the Columbus Police Department on January 9, 2017.

Defendants specifically deny any allegations of misconduct. Except as expressly responded to or

qualified herein, the allegations set forth in the paragraph 98 are denied.

                                              99.-102.

       Denied.


            COUNT THREE – SUPERVISORY LIABILITY CLAIM AGAINST
                          CHIEF BOREN AND THE CITY
                  (42 U.S.C. § 1983 – Monell Liability – Use of Force)

                                                103.

       Defendants’ responses to paragraphs 1 through 102 are incorporated herein by reference.

                                             104.-108.

       Denied.

                                                109.

       Denied as pled.

                                                110.

       In response to the allegations set forth in paragraph 110, Defendants admit that Columbus

Police Department General Order 3-1 consists of the Columbus Police Department’s Use of



                                                 17
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 18 of 21



Force policy effective October 2016. Except as expressly responded to or qualified herein, the

allegations set forth in paragraph 110 are denied.

                                               111.

       In response to the allegations set forth in paragraph 111, Defendants admit that Columbus

Police Department General Order 3-2 consists of the Columbus Police Department’s Deadly

Force policy effective May 2007. The Deadly Force policy, as a written document, speaks for

itself. Except as expressly responded to or qualified herein, the allegations set forth in paragraph

108 are denied.

                                               112.

       Denied as pled.

                                               113.

       Denied as pled. Further responding, Defendants state that the allegations contained in

paragraph 113 are an inaccurate and incomplete summary of the policies of the Columbus Police

Department.

                                             114.-115.
       Denied.

                   COUNT FOUR – STATE CONSTITUTIONAL CLAIM

                                               116.

       Defendants’ responses to paragraphs 1 through 115 are incorporated herein by reference.

                                             117.-119.

       Denied.

                     COUNT FIVE – STATE LAW BATTERY CLAIM

                                               120.

       Defendants’ responses to paragraphs 1 through 119 are incorporated herein by reference.



                                                18
           Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 19 of 21



                                               120 1.-122.

          Denied.

                                              DAMAGES

                                                   123.

          Defendants’ responses to paragraphs 1 through 122 are incorporated herein by reference.

                                                124.-127.

          Denied.


                                         GENERAL DENIAL

          To the extent that any allegation of the Complaint within this Answer and Defenses is not

specifically admitted, it is hereby denied. Defendants further deny the final unnumbered

paragraph of Plaintiffs’ Complaint beginning with the word “WHEREFORE” and show that

Plaintiffs are not entitled to any recovery by way of this action.

          WHEREFORE, having fully answered all allegations contained in Plaintiffs’ Complaint,

Defendants pray for the following relief:

          (a) That judgment be entered in favor of Defendants and against Plaintiffs on the

          complaint;

          (b) That the costs of these actions, including attorney fees, be cast against Plaintiffs; and

          (c) That the Court grants such other and further relief as it may deem just and proper.

          Respectfully submitted this 11th day of March, 2019.




1
    Plaintiffs’ Complaint contains two paragraphs numbered 120.

                                                    19
        Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 20 of 21




                                           PAGE, SCRANTOM, SPROUSE,
                                           TUCKER & FORD, P.C.

                                           By: /s/ James C. Clark, Jr.
                                                   James C. Clark, Jr.
                                                   Ga. Bar No.: 127145
                                                   Thomas F. Gristina
                                                   Ga. Bar No.: 452454
                                                   Tyler C. Cashbaugh
                                                   Ga. Bar No.: 869622
1111 Bay Avenue, Third Floor
Columbus, Georgia 31901
(706) 324-0251
                                           By: /s/ Clifton C. Fay (w/ express
                                                permission)
                                                   Clifton C. Fay
                                                   Ga. Bar No. 256460
                                                   Lucy Sheftall
                                                   Ga. Bar No. 639813
P.O. Box 1340
Columbus, Georgia 31902
(706) 653-4025
                                           Counsel for Defendants




                                      20
         Case 4:19-cv-00005-CDL Document 5 Filed 03/11/19 Page 21 of 21




                                CERTIFICATE OF SERVICE

       I do hereby certify that on this date I filed the foregoing document using the CM/ECF

system, which will automatically send notification of such filing to:

                      Mark C. Post
                      Mark Post Law, LLC
                      3 Bradley Park Ct., Ste. F
                      Columbus, Georgia 31904
                      mpost@markpostlaw.com

                      Counsel for Plaintiffs

       This 11th day of March, 2019.


                                                     /s/ James C. Clark, Jr.
                                                     Counsel for Defendants




                                                21
